Case 2:19-cv-07251-JAK-AFM Document 84 Filed 10/08/20 Page 1of1 Page ID FBG

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV19-07251 JAK (AFMx) Date October 8, 2020
Title Charles J. Jones v. Melissa Gilliland Jones, et al.
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
V.R. Vallery for Andrea Keifer Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER DISMISSING ACTION WITHOUT PREJUDICE

Charles Jones (“Plaintiff’?) brought this action on August 11, 2019, advancing 11 causes of action
against four named defendants. Dkt. 1. Plaintiff has amended the complaint twice, and the operative
complaint (the “SAC”) now advances only a single cause of action for relief under the Declaratory
Judgment Act, 28 U.S.C. § 2201, and names only one defendant, Melissa Gilliland (Jones)
(“Defendant”). See generally Dkt. 75. The SAC seeks a declaration that a Decree of Divorce issued by
the Chancery Court for Wilson County, Tennessee (the “Divorce Decree”), is void. /d. {J 46-62. The
SAC also seeks injunctive relief against any enforcement of the Divorce Decree, nominal damages of
$50,000, compensatory damages of $500,000, punitive damages of $1,000,000, and attorney’s fees
and costs. /d. at 12-13.

On September 30, 2020, an Order to Show Cause Regarding Subject Matter Jurisdiction issued (the
“OSC” (Dkt. 80)), which directed each party to submit a brief on or before October 5, 2020, addressing
whether there is subject matter jurisdiction over this action. Defendant filed a timely response
(“Defendant’s Response”). Defendant argues that the SAC does not make a sufficient showing that
there is subject matter jurisdiction. Dkt. 81. Plaintiff did not file a timely response. On October 6, 2020,
an Order issued providing Plaintiff a final opportunity to respond to the OSC by setting a new deadline
of October 12, 2020 to respond to the OSC. On October 7, 2020, Plaintiff filed a response to the OSC
(“Plaintiffs Response”). Dkt. 83. Plaintiffs Response provides a generic statement of law regarding
subject matter jurisdiction and revisits the factual allegations in the SAC. However, Plaintiffs Response
does not address any of the legal authority or issues presented by the OSC.

For the reasons stated in the OSC, because there is no federal jurisdiction over this action, it is
DISMISSED WITHOUT PREJUDICE.

IT IS SO ORDERED.

 

Initials of Preparer vrv

 

Page 1 of 1
